As filed with the Securities and Exchange Commission on August 23, 2016 Registration No. 333-212995 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8259086 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification Number) 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Philip Urso Interim Chief Executive Officer Towerstream Corporation 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Harvey Kesner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Fl. New York, NY 10006 (212) 930-9700 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: ☒ 1 If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer(Do not check if a smaller reporting company) ☐ Smaller reporting company ☐ 2 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Per Share $ Proposed Maximum Aggregate Offering Price $ Amount of Registration Fee $ Common stock, par value $0.001 per share (2) $ $ $ Total $ $ $ Estimated pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”), based on the proposed maximum aggregate offering price. Pursuant to Rule416 under the Securities Act, the securities being registered hereunder include such indeterminate number of additional shares of common stock as may be issued after the date hereof as a result of stock splits, stock dividends or similar transactions. (3) Previously paid. Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(g)under the Securities Act, based on an estimated proposed maximum aggregate offering price of $20,000,000. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section8(a), may determine. 3 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED AUGUST 23 , Shares of C ommon S tock Towersteam Corporation is offering shares of its common stock pursuant to this prospectus. Our common stock is presently quoted on The NASDAQ Capital Market (“NASDAQ”) under the symbol “TWER”. OnAugust 18, 2016, the last reported sale price for our common stock on NASDAQ was $2.32 per share. Our business and an investment in our securities involve a high degree of risk. See “Risk Factors” beginning on page13 of this prospectus for a discussion of information that you should consider before investing in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. PerShare Total Public offering price Placement Agents' fees Proceeds, before expenses, to us Does not include additional compensation payable to the placement agents. See "Plan of Distribution" beginning on page72 of this prospectus for a description of compensation payable to the placement agents. We estimate the total expenses of this offering, excluding the placement agents’ fees, will be approximately $[ ]. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agents’ fees and net proceeds to us, if any, in this offering are presently not determinable and may be substantially less than the maximum offering amount set forth in this prospectus. We expect to deliver the shares against payment therefor on or about, 2016. The date of this prospectus is, 2016 4 CONCURRENT OFFERINGS On June 10, 2015 our registration statement on Form S-3 (File No. 204581) was declared effective under the Securities Act of 1933, as amended, with respect to the primary sale, in one or more offerings, of any combination of securities described in the prospectus included in the registration statement, such combination not to exceed 800,000 shares of common stock on a fully diluted basis. On June 20, 2016 we sold 750,000 shares of our common stock pursuant to such registration statement. The resale of such publicly tradable shares of our common stock, or the potential of such sales, could have an adverse effect on the market price of our common stock. On July 21, 2016 our Registration Statement on Form S-3 (File No. 212437) was declared effective under the Securities Act of 1933, as amended, with respect to the resale of 1,599,643 shares of our common stock consisting of (i) 180,000 shares of common stock underlying warrants issued to a lender on October 16, 2014, (ii) 750,000 shares of common stock underlying warrants issued to investors a private placement of warrants that closed concurrently with the sale of the registered shares of common stock described above on June 20, 2016 and (iii) 446,429 shares of common stock underlying Series B Convertible Preferred Stock and 223,214 shares of common stock underlying warrants issued to an investor in a private placement on July 7, 2016. As of the date of this prospectus, 446,429, shares of common stock underlying Series B Convertible Preferred Stock have been sold by the selling stockholders pursuant to such registration statement. Sales of common stock by the selling stockholders pursuant to the prospectus included in such registration statement could have an adverse effect on the market price of our common stock. 5 TABLE OFCONTENTS Page Prospectus Summary 7 Risk Factors 13 Cautionary Note Regarding Forward-Looking Statements and Industry Data 27 Use of Proceeds 28 Price Range of Common Stock and Related Matters 29 Dividend Policy 31 Dilution 32 Capitalization 33 Selected Consolidated Financial Data 34 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Business 46 Management 53 Security Ownership of Certain Beneficial Owners and Management 66 Certain Relationships and Related Party Transactions 68 Description of Securities 68 Plan of Distribution 72 Legal Matters 73 Experts 73 Where You Can Find More Information 74 Index to Financial Statements 76 You should rely only on the information contained in this prospectus or in any free writing prospectus that we may specifically authorize to be delivered or made available to you. We have not, and the underwriters have not, authorized anyone to provide you with any information other than that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus may only be used where it is legal to offer and sell shares of our common stock. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of shares of our common stock. Our business, financial condition, results of operations and prospects may have changed since that date. We are not, and the underwriters are not, making an offer of these securities in any jurisdiction where the offer is not permitted. For investors outside the United States: We have not and the underwriters have not done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. Persons outside the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of the shares of common stock and the distribution of this prospectus outside the United States. 6 PROSPECTUSSUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information that you should consider in making your investment decision. Before investing in our common stock, you should carefully read this entire prospectus, including ourfinancial statements and the related notes and the information set forth under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in each case included elsewhere in this prospectus. Unless the context otherwise requires, references to “we,” “our,” “us,” or the “Company” in this prospectus mean Towerstream Corporation on a consolidated basis with its wholly-owned subsidiaries. Towersteam Corporation Towerstream Corporation is primarily a provider of fixed wireless services to businesses in twelve major urban markets across the U.S. The Company was incorporated in December 1999. During its first decade of operations, the Company's business activities were focused on delivering fixed wireless broadband services to commercial customers over a wireless network transmitting over both regulated and unregulated radio spectrum. The Company's fixed wireless service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. The Company provides services to business customers in New York City, Boston, Chicago, Los Angeles, San Francisco, Seattle, Miami, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. The Company's "Fixed Wireless Services Business" ("Fixed Wireless" or "FW") has historically grown both organically and through the acquisition of five other fixed wireless broadband providers in various markets. Beginning in the first half of 2014, the Company has shifted its sales and marketing strategy to focus on its On-Net platform. Under its On-Net platform, the Company is able to connect, or “light”, the entire building at once and at a cost similar to what was traditionally required for one high bandwidth customer requiring point-to-point equipment. This can be accomplished, in part, because the capabilities of the equipment have improved even as the cost has decreased. As a result, Towerstream is able to leverage the initial installation cost to serve the entire building tenant base.In place of a wireless install for every single customer, Towerstream now only has to install the wireless portion of the install once.Subsequent customers are connected by simply running a wire to the common space in the building where the wireless service terminates. Additionally, instead of having multiple antennas on both the customer building and the Points-of-Presence (“PoP” or “Company Locations”), there generally needs to be only one antenna on each location. Currently Towerstream is offering 20M, 50M, 100M and up to 1000M bandwidth denominations. This unique portfolio of bandwidth services is able to go up and down existing markets from small business to Fortune 500 companies. Such service is as fast as fiber and equally as stable. Towerstream exited its capital intensive shared wireless Hetnets business at the end of 2015, secured a long term revenue and cash flow generating agreement with Time Warner Cable which purchased the Hetnets business and assumed all liabilities associated with it, and realized substantial write-downs from discontinued operations related to this sale which impacted stockholders equity in the fourth quarter of 2015 and the first quarter of 2016. However, on August 9, 2016, the Company reported results for the second quarter ended June 30, 2016 which included: a) Sales of $6.9 million, an increase over the $6.7 million reported for the preceding quarter and the first time the Company reported quarter-over-quarter growth since late 2013; b) A 48% increase in its On-Net customer base compared to the preceding quarter; c) Operating expenses, excluding depreciation and amortization, of $6.9 million, a reduction compared to the $7.9 million reported for the preceding quarter; d) Positive Adjusted EBITDA* of $414 thousand representing almost a $1.0 million upswing compared to the preceding quarter; and e) Cash burn of $1.9 million, a significant reduction compared to the $5.5 million reported for the preceding quarter. f) A total of 267 buildings "On Net" as of June 30, 2016 and sufficient equipment inventory on hand to bring an additional 300 buildings “On-Net” at significantly reduced capital expenditure costs compared to previous installations. * - Adjusted EBITDA represents income (loss) before interest, taxes, depreciation, amortization, stock-based compensation, and non-recurring income and expense amounts. 7 Our Networks The foundation of our networks consists of PoPs which are generally located on very tall buildings in each urban market. We enter into long term lease agreements with the owners of these buildings which provide us with the right to install communications equipment on the rooftop. We deploy this equipment in order to connect customers to the Internet or to pass small cell signals to carriers and other service providers. Each PoP is "linked" to one or more other PoPs to enhance redundancy and ensure that there is no single point of failure in the network. One or more of our PoPs are located in buildings where national Internet service providers such as Cogent or Level 3 are located, and we enter into IP transit or peering arrangements with these organizations in order to connect to the Internet. Each PoP has a coverage area averaging approximately six miles. Our PoPs are utilized by both our Fixed Wireless and Shared Wireless Infrastructure segments. Our network does not depend on traditional copper wire or fiber connections which are the backbone of many of our competitors' networks. We believe this provides us with an advantage because we may not be significantly affected by events such as natural disasters and power outages. Markets We launched our fixed wireless business in April 2001 in the Boston and Providence markets. In June 2003, we launched service in New York City and followed that with our entry into the Chicago, Los Angeles, San Francisco, Miami and Dallas-Fort Worth markets at various times through April 2008. Philadelphia was our last market launch in November 2009. We entered the Seattle, Las Vegas-Reno, and Houston markets through acquisitions of service providers based in those markets. We also expanded our market coverage and presence in Boston, Providence, and Los Angeles through acquisitions. We determine which geographic markets to enter by assessing criteria in four broad categories. First, we evaluate our ability to deploy our service in a given market after taking into consideration our spectrum position, the availability of towers and zoning constraints. Second, we assess the market by evaluating the number of competitors, existing price points, demographic characteristics and distribution channels. Third, we evaluate the economic potential of the market, focusing on our forecasts of revenue opportunities and capital requirements. Finally, we look at market clustering opportunities and other cost efficiencies that might be realized. Based on this approach, as of June 30, 2016, we offered wireless broadband connectivity in 12 markets, of which ten are in the top 20 metropolitan areas in the United States based on the number of small to medium businesses in each market. These ten markets cover approximately 60% of small and medium businesses (5 to 249 employees) in the United States. Competitive Strengths Even though we face substantial existing and prospective competition, we believe that we have a number of competitive advantages that will allow us to retain existing customers and attract new customers over time. Reliability Our network was designed specifically to support wireless broadband services. The networks of cellular, cable and DSL companies rely on infrastructure that was originally designed for non-broadband purposes. We also connect our customers to our Wireless Ring in the Sky which has no single point of failure. This ring is fed by multiple national Internet providers located at opposite ends of our service cities and connected to our national ring which is fed by multiple leading carriers. We believe that we are the only wireless broadband provider that offers true separate egress for true redundancy. With DSL and cable offerings, the wireline connection can be terminated by one backhoe swipe or switch failure. Our Wireless Ring in the Sky is not likely to be affected by backhoe or other below-ground accidents or severe weather. As a result, our network has historically experienced reliability rates of approximately 99%. Flexibility Our wireless infrastructure and service delivery enables us to respond quickly to changes in a customer’s broadband requirements. We offer bandwidth options ranging from 0.5 megabits per second up to 1.5 gigabit per second. We can usually adjust a customer’s bandwidth remotely and without having to visit the customer location to modify or install new equipment. Changes can often be made on a same day basis. 8 Timeliness In many cases, we can install a new customer and begin delivering Internet connectivity within 3 to 5 business days after receiving a customer’s order. Many of the larger telecommunications companies can take 30 to 60 days to complete an installation. The timeliness of service delivery has become more important as businesses conduct more of their business operations through the Internet. Value We own our entire network which enables us to price our services lower than most of our competitors. Specifically, we are able to offer competitive prices because we do not have to buy a local loop charge from the telephone company. Efficient Economic Model Our economic model is characterized by low fixed capital and operating expenditures relative to other wireless and wireline broadband service providers. We own our entire network which eliminates costs involved with using leased lines owned by telephone or cable companies. Our network is modular. Coverage is directly related to various factors including the height of the facility we are on and the frequencies we utilize. The average area covered by a PoP is a six-mile radius. Prime Real Estate Locations We have secured long term lease agreements for prime real estate locations in the twelve markets in which we have built our fixed wireless network. These locations are some of the tallest buildings in each city which facilitates our ability to deliver Internet connectivity to customer locations where line of sight is not available to our competitors. Corporate History and Information We were organized in the State of Nevada in June2005. In January2007, we merged with and into a wholly-owned Delaware subsidiary for the sole purpose of changing our state of incorporation to Delaware. In January2007, a wholly-owned subsidiary of ours merged with and into a private company, Towerstream Corporation, with Towerstream Corporation being the surviving company. Upon closing of the merger, we discontinued our former business and succeeded to the business of Towerstream Corporation as our sole line of business. At the same time, we also changed our name to Towerstream Corporation and our subsidiary, Towerstream Corporation, changed its name to Towerstream I, Inc. Our principal executive offices are located at 88 Silva Lane, Middletown, Rhode Island, 02842.Our telephone number is (401) 848-5848. The Company’s website address is http://www.towerstream.com .Information contained on the Company’s website is not incorporated into this prospectus.Annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and all amendments to those reports are available free of charge through the Securities and Exchange Commission (“SEC”) website at http://www.sec.gov as soon as reasonably practicable after those reports are electronically filed with or furnished to the SEC. These reports are also available on the Company's website. 9 Summary of the Offering Common stock offered by us shares of common stock Common stock to be outstanding after this offering shares Use of proceeds We intend to use the net proceeds received from this offering for working capital, prepayment of a portion of our outstanding debt to Melody Business Finance, LLC, acquisitions, and general corporate purposes. As of the date of this prospectus, we have not entered into a binding agreement with Melody Business Finance, LLC relating to repayment of the outstanding debt and there is no guarantee that we shall be able to enter into such an agreement on terms favorable to us or at all. See “Use of Proceeds” on page 28 of this prospectus. Risk factors See “Risk Factors” beginning on page13 of this prospectus and the other information included in this prospectus for a discussion of factors you should carefully consider before investing in our securities. NASDAQ trading symbol TWER Unless we indicate otherwise, all information in this prospectus has been adjusted for a 1 for 20 reverse stock split effective on July 7, 2016 and is based on4,675,795 shares of common stock issued and outstanding as ofAugust 18, 2016, and: ● excludes1,153,214 shares of our common stock issuable upon exercise of outstanding warrants at a weighted average exercise price of$5.68 per share as of August 18, 2016; and ● excludes292,842shares of our common stock issuable upon exercise of outstanding options at a weighted average exercise price of$32.16per share as ofAugust 18, 2016. 10 SUMMARY CONSOLIDATED FINANCIAL DATA The following table includes (i) summary consolidatedstatement of operations data for the years ended December 31, 2013, 2014, and 2015 and the three and six months ended June 30, 2015 and 2016 and (ii) summary consolidated balance sheet data as of December 31, 2014 and 2015 and June 30, 2016 (unaudited), derived from our audited and unaudited consolidated financial statements and related notes included elsewhere in this prospectus. This table also includes (i) summary consolidatedstatement of operations data for the years ended December 31, 2011 and 2012 and (ii) summary consolidated balance sheet data as of December 31, 2011, 2012, and 2013 and June 30, 2015 (unaudited), derived from our audited and unaudited consolidated financial statements which are not included in this prospectus. Our financial statements are prepared and presented in accordance with generally accepted accounting principles in the United States. The results indicated below are not necessarily indicative of our future performance. Certain operating expenses in these financial statements have been reclassified to conform to the presentation in the current condensed consolidated financial statements. These reclassifications had no impact upon the previously reported net losses. You should read this information together with the sections entitled “Capitalization”, “Management’s Discussion and Analysis of Financial Conditionand Results of Operations”,“Selected Consolidated Financial Data”,and our consolidated financial statements and related notes included elsewhere in this prospectus. Years ended December 31, Three Months Ended June 30, Six Months Ended June 30, 2011 2012 2013 2014 2015 2015 2016 2015 2016 (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ 26,494,737 $ 32,279,430 $ 31,892,584 $ 29,936,181 $ 27,905,023 $ 7,030,907 $ 6,872,342 $ 14,203,374 $ 13,606,432 Operating expenses: Infrastructure and access 8,931,312 13,265,422 10,040,584 9,946,602 10,389,660 2,490,508 2,631,114 5,049,484 5,182,841 Depreciation and amortization 9,138,318 13,634,294 11,842,795 9,681,631 9,643,583 2,393,254 3,044,132 4,741,127 5,571,778 Network operations 4,648,435 6,904,187 5,225,772 5,176,857 5,407,454 1,370,126 1,298,590 2,704,558 2,589,778 Customer support 2,067,054 3,070,137 2,323,783 2,302,032 2,404,573 653,534 484,664 1,326,417 1,027,855 Sales and marketing 4,613,836 6,852,798 5,186,875 5,138,325 5,367,205 1,545,366 883,961 2,876,048 2,378,881 General and administrative 6,260,310 9,298,258 7,052,863 6,971,966 7,282,523 1,561,775 1,604,542 3,485,842 3,584,335 Total Operating Expenses 35,659,265 53,025,096 41,672,672 39,217,413 40,494,997 10,014,563 9,947,003 20,183,476 20,335,468 Operating Loss (9,164,528 ) (20,745,666 ) (9,780,088 ) (9,281,232 ) (12,589,974 ) (2,983,656 ) (3,074,661 ) (5,980,102 ) (6,729,036 ) Other income (expense): Interest, net 35,486 (63,714 ) (217,741 ) (1,672,846 ) (6,652,786 ) (1,670,428 ) (1,588,291 ) (3,334,692 ) (3,195,411 ) Gain on business acquisitions 2,231,534 (40,079 ) 1,004,099 - Other (9,581 ) (13,860 ) - Total other income 2,257,439 (117,653 ) 786,358 (1,672,846 ) (6,652,786 ) (1,670,428 ) (1,588,291 ) (3,334,692 ) (3,195,411 ) Loss before income taxes (6,907,089 ) (20,863,319 ) (8,993,730 ) (10,954,078 ) (19,242,760 ) (4,654,084 ) (4,662,952 ) (9,314,794 ) (9,924,447 ) (Provision for) benefit from i ncome taxes (118,018 ) (126,256 ) (78,531 ) (78,532 ) 37,562 - Loss from continuing operations (7,025,107 ) (20,989,575 ) (9,072,261 ) (11,032,610 ) (19,205,198 ) (4,654,084 ) (4,662,952 ) (9,314,794 ) (9,924,447 ) Loss from discontinued operations: Operating Loss - - (15,703,028 ) (16,559,140 ) (21,277,604 ) (4,196,727 ) (67,576 ) (8,459,083 ) (2,977,143 ) Gain on Sale of assets - 1,177,742 Total loss from discontinued operations - - (15,703,028 ) (16,559,140 ) (21,277,604 ) (4,196,727 ) (67,576 ) (8,459,083 ) (1,799,401 ) Net Loss $ (7,025,107 ) $ (20,989,575 ) $ (24,775,289 ) $ (27,591,750 ) $ (40,482,802 ) $ (8,850,811 ) $ (4,730,528 ) $ (17,773,877 ) $ (11,723,848 ) Net loss per share - Basic and diluted Continuing operations $ (2.96 ) $ (7.71 ) $ (2.78 ) $ (3.30 ) $ (5.65 ) $ (1.39 ) $ (1.36 ) $ (2.79 ) $ (2.93 ) Discontinued operations - - (4.82 ) (4.96 ) (6.26 ) (1.26 ) (0.02 ) (2.54 ) (0.53 ) Total net loss per share - Basic and diluted $ (2.96 ) $ (7.71 ) $ (7.60 ) $ (8.26 ) $ (11.92 ) $ (2.65 ) $ (1.38 ) $ (5.33 ) $ (3.46 ) Weighted average common shares outstanding 2,375,293 2,721,709 3,259,066 3,340,188 3,396,583 3,336,219 3,432,384 3,334,539 3,387,462 As of December 31, As of June 30, 2011 2012 2013 2014 2015 2015 2016 (unaudited) (unaudited) Cash and cash equivalents $ 44,672,587 $ 15,152,226 $ 28,181,531 $ 38,027,509 $ 15,116,531 $ 26,117,134 $ 9,977,495 Working capital $ 40,231,504 $ 7,399,143 $ 23,697,158 $ 35,067,152 $ 13,506,611 $ 22,639,193 $ 4,530,584 Total assets $ 83,636,896 $ 67,109,714 $ 74,917,467 $ 82,321,838 $ 47,029,839 $ 67,185,429 $ 36,479,402 Non-current debt and other liabilities $ 835,859 $ 2,688,775 $ 2,802,018 $ 35,162,108 $ 35,527,976 $ 36,746,278 $ 36,099,368 Stockholders’ equity (Deficit) $ 77,144,910 $ 57,803,908 $ 66,093,941 $ 41,962,027 $ 2,545,687 $ 24,631,751 $ (6,471,727 ) 11 PROFORMA BALANCE SHEET AS OF JUNE 30, 2016 (UNAUDITED) As of June 30, 2016 Reported Pro Forma Pro Forma Adjustments As Adjusted ASSETS Current assets: Cash and cash equivalents $ 9,977,495 1,250,000 (1) $ 11,227,495 Other current assets - Countinuing operations 1,166,800 1,166,800 Other current assets - Discountinued operations 238,050 238,050 Total current assets 11,382,345 12,632,345 Non-current assets: Property and equipment, net 18,545,590 18,545,590 Intangible assets, net 4,488,256 4,488,256 Goodwill 1,674,281 1,674,281 Other non-current assets 388,930 388,930 Total non-current assets 25,097,057 25,097,057 Total assets $ 36,479,402 $ 37,729,402 LIABILITIES AND STOCKHOLDERS DEFICIT Liabilities: Current liabilities: Continuing operations $ 3,844,581 $ 3,844,581 Discontinued operations 3,007,180 3,007,180 Total current liabilities 6,851,761 6,851,761 Non-current liabilities: Long-term debt, net of debt discount and deferred financing costs of $2,868,708 34,627,096 34,627,096 Other non-current liabilities 1,472,272 1,472,272 Total non-current liabilities 36,099,368 36,099,368 Total liabilities 42,951,129 42,951,129 Stockholders Deficit: Preferred stock - - Common stock 4,103 446 (1) 4,549 Additional paid-in capital 161,466,749 1,249,554 (1) 162,716,303 Accumulated deficit (167,942,579 ) (167,942,579 ) Total stockholders deficit (6,471,727 ) (5,221,727 ) Total liabilities and stockholders deficit $ 36,479,402 $ 37,729,402 Pro Forma Adjustments: 1) Effect of the issuance of 892,857 Preferred Series B shares on July 7, 2016 for $1,250,000 which was subsequently converted into 446,420 common shares (Amount of shares adjusted for the reverse stock split on July 7, 2016) 12 RISK FACTORS Investing in our common stock involves a high degree of risk. Prospective investors should carefully consider the risks described below and other information contained in this prospectus, including our financial statements and related notes before purchasing shares of our common stock. There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals. If any of these risks actually occurs, our business, financial condition or results of operations may be materially adversely affected. In that case, the trading price of our common stock could decline and investors in our common stock could lose all or part of their investment. Risks Relating to Our Financial Condition We may not be able to obtain additional financing to fund our operations. We believe we will need to raise additional funds in the future. There can be no assurance that sufficient debt or equity financing will be available at all or, if available, that such financing will be at terms and conditions acceptable to us. Should we fail to obtain additional debt financing or raise additional capital, we may not be able to achieve our longer term business objectives and may face other serious adverse consequences. If we raise additional funds by issuing equity securities or convertible debt, investors may experience significant dilution of their ownership interest, and the newly-issued securities may have rights senior to those of the holders of our common stock. If we raise additional funds by obtaining loans from third parties, the terms of those financing arrangements may include negative covenants or other restrictions on our business that could impair our operational flexibility and may require us to provide collateral to secure the loan. In addition, in a liquidation, debtholders will be entitled to repayment before any proceeds can be paid to our stockholders. We have a history of operating losses and expect to continue incurring losses for the foreseeable future. Our fixed wireless segment was launched in 2000 and has incurred losses in each year of operation.We cannot anticipate when, if ever, our operations will become profitable. We expect to incur significant net losses as we develop our network, expand our markets, undertake acquisitions, acquire spectrum and pursue our business strategy. We intend to invest significantly in our business before we expect cash flow from operations to be adequate to cover our operating expenses. If we are unable to execute our business strategy and grow our business, either as a result of the risks identified in this section or for any other reason, our business, prospects, financial condition and results of operations will be adversely affected. Cash and cash equivalents represent one of our largest assets and we may be at risk of being uninsured for a large portion of such assets. As of June 30, 2016, we had approximately $9,977,000 in cash and cash equivalents with two large financial banking institutions.At times, our cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. If the institution at which we have placed our funds were to become insolvent or fail, we could be at risk for losing a substantial portion of our cash deposits, or incur significant time delays in obtaining access to such funds.In light of the limited amount of federal insurance for deposits, even if we were to spread our cash assets among several institutions, we would remain at risk for the amount not covered by insurance. Our growth may be slowed if we do not have sufficient capital. The continued growth and operation of our business may require additional funding for working capital, debt service, the enhancement and upgrade of our network, the build-out of infrastructure to expand our coverage, possible acquisitions and possible bids to acquire spectrum licenses.We may be unable to secure such funding when needed in adequate amounts or on acceptable terms, if at all. To execute our business strategy, we may issue additional equity securities in public or private offerings, potentially at a price lower than the market price at the time of such issuance. Similarly, we may seek debt financing and may be forced to incur significant interest expense. If we cannot secure sufficient funding, we may be forced to forego strategic opportunities or delay, scale back or eliminate network deployments, operations, acquisitions, spectrum bids and other investments. 13 There is substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. The Company’s condensed consolidated financial statements for the three and six months ended June 30, 2016 have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of June 30, 2016, the Company had cash and cash equivalents of approximately $10.0 million and working capital of approximately $4.5 million. The Company hasincurred significant operatinglosses since inception and continues to generate losses from operations and as of June 30, 2016, the Company has an accumulated deficit of $167.9 million. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset amounts or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Historically, the Company has financed its operation through private and public placement of equity securities, as well as debt financing and capital leases. The Company’s ability to fund its longer term cash requirements is subject to multiple risks, many of which are beyond its control. The Company intends to raise additional capital, either through debt or equity financings or through the potential sale of the Company’s assets in order to achieve its business plan objectives. Management believes that it can be successful in obtaining additional capital; however, no assurance can be provided that the Company will be able to do so. There is no assurance that any funds raised will be sufficient to enable the Company to attain profitable operations or continue as a going concern. To the extent that the Company is unsuccessful, the Company may need to curtail or cease its operations and implement a plan to extend payables or reduce overhead until sufficient additional capital is raised to support further operations. There can be no assurance that such a plan will be successful. Risks Related to Our Indebtedness Our cash flows and capital resources may be insufficient to meet minimum balance requirements or to make required payments on our indebtedness and future indebtedness. In October 2014, we entered into a loan agreement which provided us with a five-year $35 million term loan. We have agreed to maintain a minimum balance of cash or cash equivalents equal to or greater than $6,500,000 at all times throughout the term of the loan. As of June 30, 2016, we had approximately $9,977,000 in cash and cash equivalents with two large financing banking institutions. The loan bears interest payable in cash at a rate equal to the greater of (i) the sum of the one month LIBOR rate on each payment date plus 7% or (ii) 8% per annum, and additional paid in kind (“PIK”), or deferred, interest that accrues at 4% per annum. The Company paid $750,659 and $720,892 of interest, and accrued $375,329 and $360,446 of PIK interest for the three months ended June 30, 2016 and 2015, respectively.The Company paid $1,493,803 and $1,426,803 of interest and accrued $746,900 and $713,402 of PIK interest for the six months ended June 30, 2016 and 2015, respectively. Our indebtedness could have important consequences to you. For example, it could: ● make it difficult for us to satisfy our debt obligations; ● make us more vulnerable to general adverse economic and industry conditions; ● limit our ability to obtain additional financing for working capital, capital expenditures, acquisitions and other general corporate requirements; ● expose us to interest rate fluctuations because the interest rate on our long-term debt is variable; ● require us to dedicate a portion of our cash flow from operations to payments on our debt, thereby reducing the availability of our cash flow for operations and other purposes; 14 ● limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; and ● place us at a competitive disadvantage compared to competitors that may have proportionately less debt and greater financial resources. In addition, our ability to meet minimum balance requirements, make scheduled payments or refinance our obligations depends on our successful financial and operating performance, cash flows and capital resources, which in turn depend upon prevailing economic conditions and certain financial, business and other factors, many of which are beyond our control. These factors include, among others: ● economic and demand factors affecting our industry; ● pricing pressures; ● increased operating costs; ● competitive conditions; and ● other operating difficulties. If our cash flows and capital resources are insufficient to fund our minimum balance requirements or debt service obligations, we may be forced to reduce or delay capital expenditures, sell material assets or operations, obtain additional capital or restructure our debt. In the event that we are required to dispose of material assets or operations to meet our debt service and other obligations, the value realized on such assets or operations will depend on market conditions and the availability of buyers. Accordingly, any such sale may not, among other things, be for a sufficient dollar amount. Our obligations pursuant to our long-term debt agreement are secured by a security interest in all of our assets, exclusive of capital stock of the Company, certain capital leases, certain contracts and certain assets secured by purchase money security interests. The foregoing encumbrances may limit our ability to dispose of material assets or operations. We also may not be able to restructure our indebtedness on favorable economic terms, if at all. Our long-term debt agreement contains various covenants limiting the discretion of our management in operating our business. Our long-term debt agreement contains, subject to certain carve-outs, various restrictive covenants that limit our management's discretion in operating our business. In particular, these instruments limit our ability to, among other things: ● incur additional debt; ● grant liens on assets; ● issue capital stock with certain features; ● sell or acquire assets outside the ordinary course of business; and ● make fundamental business changes. If we fail to comply with the restrictions in our long-term debt agreement, a default may allow the lender under the relevant instruments to accelerate the related debt and to exercise their remedies under these agreements, which will typically include the right to declare the principal amount of that debt, together with accrued and unpaid interest and other related amounts, immediately due and payable, to exercise any remedies the lender may have to foreclose on assets that are subject to liens securing that debt and to terminate any commitments they had made to supply further funds. The long-term debt agreement governing our indebtedness also contains various covenants that may limit our ability to pay dividends. 15 Risks Relating to Fixed Wireless Services We may be unable to successfully execute any of our current or future business strategies. In order to pursue business strategies, we will need to continue to build our infrastructure and strengthen our operational capabilities. Our ability to do these successfully could be affected by any one or more of the following factors: ● the ability of our equipment, our equipment suppliers or our service providers to perform as we expect; ● the ability of our services to achieve market acceptance; ● our ability to manage third party relationships effectively; ● our ability to identify suitable locations and then negotiate acceptable agreements with building owners so that we can establish POPs on their rooftop; ● our ability to work effectively with new customers to secure approval from their landlord to install our equipment; ● our ability to effectively manage the growth and expansion of our business operations without incurring excessive costs, high employee turnover or damage to customer relationships; ● our ability to attract and retain qualified personnel, especially individuals experienced in network operations and engineering; ● equipment failure or interruption of service which could adversely affect our reputation and our relations with our customers; ● our ability to accurately predict and respond to the rapid technological changes in our industry; and ● our ability to raise additional capital to fund our growth and to support our operations until we reach profitability. Our failure to adequately address any one or more of the above factors could have a significant adverse impact on our ability to execute our business strategy and the long term viability of our business. We depend on the continued availability of leases and licenses for our communications equipment. We have constructed proprietary networks in each of the markets we serve by installing antennae on rooftops, cellular towers and other structures pursuant to lease or license agreements to send and receive wireless signals necessary for the operation of our network. We typically seek initial five year terms for our leases with three to five-year renewal options. Such renewal options are generally exercisable at our discretion before the expiration of the current term. If these leases are terminated or if the owners of these structures are unwilling to continue to enter into leases or licenses with us in the future, we would be forced to seek alternative arrangements with other providers. If we are unable to continue to obtain or renew such leases on satisfactory terms, our business would be harmed. We may not be able to attract and retain customers if we do not maintain and enhance our brand. We believe that our brand is critical part to our success. Maintaining and enhancing our brand may require us to make substantial investments with no assurance that these investments will be successful. If we fail to promote and maintain the “Towerstream” brand, or if we incur significant expenses in this effort, our business, prospects, operating results and financial condition may be harmed. We anticipate that maintaining and enhancing our brand will become increasingly important, difficult and expensive. 16 Many of our competitors are better established and have significantly greater resources which may make it difficult for us to attract and retain customers. The market for broadband and related services is highly competitive, and we compete with several other companies within each of our markets. Many of our competitors are well established with larger and better developed networks and support systems, longer relationships with customers and suppliers, greater name recognition and greater financial, technical and marketing resources than we have. Our competitors may subsidize competing services with revenue from other sources and, thus, may offer their products and services at prices lower than ours. Our competitors may also reduce the prices of their services significantly or may offer broadband connectivity packaged with other products or services. We may not be able to reduce our prices or otherwise combine our services with other products or services which may make it more difficult to attract and retain customers. In addition, businesses which are presently focused on providing services to residential customers may expand their target base and begin offering service to business customers. We expect existing and prospective competitors to adopt technologies or business plans similar to ours, or seek other means to develop competitive services, particularly if our services prove to be attractive in our target markets. This competition may make it difficult to attract new customers and retain existing customers. We may experience difficulties constructing, upgrading and maintaining our network which could increase customer turnover and reduce our revenues. Our success depends on developing and providing products and services that provide customers with high quality Internet connectivity. If the number of customers using our network increases, we will require more infrastructure and network resources to maintain the quality of our services. Consequently, we may be required to make substantial investments to improve our facilities and equipment, and to upgrade our technology and network infrastructure. If we do not complete these improvements successfully, or if we experience inefficiencies, operational failures or unforeseen costs during implementation then the quality of our products and services could decline. We may experience quality deficiencies, cost overruns and delays in implementing network improvements and completing maintenance and upgrade projects. Portions of these projects may not be within our control or the control of our contractors. Our network requires the receipt of permits and approvals from numerous governmental bodies including municipalities and zoning boards. Such bodies often limit the expansion of transmission towers and other construction necessary for our business. Failure to receive approvals in a timely fashion can delay system rollouts and raise the cost of completing projects. In addition, we are typically required to obtain rights from land, building or tower owners to install antennae and other equipment to provide service to our customers. We may not be able to obtain, on terms acceptable to us, or at all, the rights necessary to construct our network and expand our services. We also face challenges in managing and operating our network. These challenges include operating, maintaining and upgrading network and customer premise equipment to accommodate increased traffic or technological advances, and managing the sales, advertising, customer support, billing and collection functions of our business while providing reliable network service at expected speeds and quality. Our failure in any of these areas could adversely affect customer satisfaction, increase customer turnover or churn, increase our costs and decrease our revenues. We may be unable to operate in certain markets if we are unable to obtain and maintain rights to use licensed spectrum. We provide our services in some markets by using spectrum obtained through licenses or long-term leases. Obtaining licensed spectrum can be a long and difficult process that can be costly and require substantial management resources. Securing licensed spectrum may subject us to increased operational costs, greater regulatory scrutiny and arbitrary government decision making. 17 Licensed spectrum, whether owned or leased, poses additional risks, including: ● inability to satisfy build-out or service deployment requirements upon which spectrum licenses or leases may be conditioned; ● increases in spectrum acquisition costs or complexity; ● competitive bids, pre-bid qualifications and post-bid requirements for spectrum acquisitions, in which we may not be successful leading to, among other things, increased competition; ● adverse changes to regulations governing spectrum rights; ● the risk that acquired or leased spectrum will not be commercially usable or free of damaging interference from licensed or unlicensed operators in the licensed or adjacent bands; ● contractual disputes with, or the bankruptcy or other reorganization of, the license holders which could adversely affect control over the spectrum; ● failure of the FCC or other regulators to renew spectrum licenses as they expire; and ● invalidation of authorization to use all or a significant portion of our spectrum. We utilize unlicensed spectrum in all of our markets which is subject to intense competition, low barriers of entry and slowdowns due to multiple users. We presently utilize unlicensed spectrum in all of our markets to provide our service offerings. Unlicensed or “free” spectrum is available to multiple users and may suffer bandwidth limitations, interference and slowdowns if the number of users exceeds traffic capacity. The availability of unlicensed spectrum is not unlimited and others do not need to obtain permits or licenses to utilize the same unlicensed spectrum that we currently utilize or may utilize in the future. The inherent limitations of unlicensed spectrum could potentially threaten our ability to reliably deliver our services. Moreover, the prevalence of unlicensed spectrum creates low barriers of entry in our industry which naturally creates the potential for increased competition. Interruption or failure of our information technology and communications systems could impair our ability to provide services which could damage our reputation. Our services depend on the continuing operation of our information technology and communications systems. We have experienced service interruptions in the past and may experience service interruptions or system failures in the future. Any unscheduled service interruption adversely affects our ability to operate our business and could result in an immediate loss of revenues and adversely impact our operating results. If we experience frequent or persistent system or network failures, our reputation could be permanently harmed. We may need to make significant capital expenditures to increase the reliability of our systems; however, these capital expenditures may not achieve the results we expect. Excessive customer churn may adversely affect our financial performance by slowing customer growth, increasing costs and reducing revenues. The successful implementation of our business plan depends upon controlling customer churn. Customer churn is a measure of customers who cancel their services agreement. Customer churn could increase as a result of: ● interruptions to thedelivery of services to customers over our network; ● the availability of competing technology such as cable modems, DSL, third-generation cellular, satellite, wireless Internet service and other emerging technologies, some of which may be less expensive or technologically superior to those offered by us; 18 ● changes in promotions and new marketing or sales initiatives; ● new competitors entering the markets in which we offer service; and ● a reduction in the quality of our customer service billing errors. An increase in customer churn can lead to slower customer growth, increased costs and a reduction in revenues. If our business strategy is unsuccessful, we will not be profitable and our stockholders could lose their investment. There is no prior history of other companies that have successfully pursued our strategy of delivering fixed wireless bandwidth services to businesses. Many fixed wireless companies have failed and there is no guarantee that our strategy will be successful or profitable. If our strategy is unsuccessful, the value of our company may decrease and our stockholders could lose their entire investment. We may not be able to effectively control and manage our growth which would negatively impact our operations. If our business and markets continue to grow and develop, it will be necessary for us to finance and manage expansion in an orderly fashion. In addition, we may face challenges in managing expanding product and service offerings, and in integrating acquired businesses. Such events would increase demands on our existing management, workforce and facilities. Failure to satisfy increased demands could interrupt or adversely affect our operations and cause backlogs and administrative inefficiencies. The success of our business depends on the contributions of key personnel and our ability to attract, train and retain highly qualified personnel. We are highly dependent on the continued services of our key personnel across all facets of operations. We do not have an employment agreement with any of these individuals. We cannot guarantee that any of these persons will stay with us for any definite period. Loss of the services of any of these individuals could adversely impact our operations. We do not maintain policies of "key man" insurance on our executives. In addition, we must be able to attract, train, motivate and retain highly skilled and experienced technical employees in order to successfully introduce our services in new markets and grow our business in existing markets. Qualified technical employees often are in great demand and may be unavailable in the time frame required to satisfy our business requirements. We may not be able to attract and retain sufficient numbers of highly skilled technical employees in the future. The loss of technical personnel or our inability to hire or retain sufficient technical personnel at competitive rates of compensation could impair our ability to grow our business and retain our existing customer base. We may pursue acquisitions that we believe complement our existing operations but which involve risks that could adversely affect our business. Acquisitions involve risks that could adversely affect our business including the diversion of management’s time and focus from operations and difficulties integrating the operations and personnel of acquired companies. In addition, any future acquisition could result in significant costs, the incurrence of additional debt to fund the acquisition, and the assumption of contingent or undisclosed liabilities, all of which could materially adversely affect our business, financial condition and results of operations. In connection with any future acquisition, we generally will seek to minimize the impact of contingent and undisclosed liabilities by obtaining indemnities and warranties from the seller. However, these indemnities and warranties, if obtained, may not fully cover the liabilities due to their limited scope, amount or duration, as well as the financial limitations of the indemnitor or warrantor. 19 We may continue to consider strategic acquisitions, some of which may be larger than those previously completed and which could be material transactions.Integrating acquisitions is often costly and may require significant attention from management.Delays or other operational or financial problems that interfere with our operations may result.If we fail to implement proper overall business controls for companies or assets we acquire or fail to successfully integrate these acquired companies or assets in our processes, our financial condition and results of operations could be adversely affected.In addition, it is possible that we may incur significant expenses in the evaluation and pursuit of potential acquisitions that may not be successfully completed. We could encounter difficulties integrating acquisitions which could result in substantial costs, delays or other operational or financial difficulties. Since 2010, we have completed five acquisitions.We may seek to acquire other fixed wireless businesses, including those operating in our current business markets or those operating in other geographic markets. We cannot accurately predict the timing, size and success of our acquisition efforts and the associated capital commitments that might be required. We expect to encounter competition for acquisitions which may limit the number of potential acquisition opportunities and may lead to higher acquisition prices. We may not be able to identify, acquire or profitably manage additional businesses or successfully integrate acquired businesses, if any, without substantial costs, delays or other operational or financial difficulties. In addition, such acquisitions involve a number of other risks, including: ● failure of the acquired businesses to achieve expected results; ● integration difficulties could increase customer churn and negatively affect our reputation; ● diversion of management’s attention and resources to acquisitions; ● failure to retain key personnel of the acquired businesses; ● disappointing quality or functionality of acquired equipment and personnel; and ● risks associated with unanticipated events, liabilities or contingencies. The inability to successfully integrate and manage acquired companies could result in the incurrence of substantial costs to address the problems and issues encountered. Our inability to finance acquisitions could impair the growth and expansion of our business. The extent to which we will be able or willing to use shares of our common stock to consummate acquisitions will depend on (i) the market value of our securities which will vary, (ii) liquidity which can fluctuate, and (iii) the willingness of potential sellers to accept shares of our common stock as full or partial payment. Using shares of our common stock for acquisitions may result in significant dilution to existing stockholders. To the extent that we are unable to use common stock to make future acquisitions, our ability to grow through acquisitions may be limited by the extent to which we are able to raise capital through debt or equity financings. We may not be able to obtain the necessary capital to finance any acquisitions. If we are unable to obtain additional capital on acceptable terms, we may be required to reduce the scope of expansion or redirect resources committed to internal purposes. Our inability to use shares of our common stock to make future acquisitions may hinder our ability to actively pursue our acquisition program. We rely on a limited number of third party suppliers that manufacture network equipment, and install and maintain our network sites. We depend on a limited number of third party suppliers to produce and deliver products required for our networks. If these companies fail toperform or experience delays, shortages or increased demand for their products or services, we may face a shortage of components, increased costs, and may be required to suspend our network deployment and our service introduction. We also depend on a limited number of third parties to install and maintain our network facilities. We do not maintain any long term supply contracts with these manufacturers. If a manufacturer or other provider does not satisfy our requirements, or if we lose a manufacturer or any other significant provider, we may have insufficient network equipment for delivery to customers and for installation or maintenance of our infrastructure. Such developments could force us to suspend the deployment of our network and the installation of new customers thus impairing future growth. 20 Customers may perceive that our network is not secure if our data security controls are breached which may adversely affect our ability to attract and retain customers and expose us to liability. Network security and the authentication of a customer’s credentials are designed to protect unauthorized access to data on our network. Because techniques used to obtain unauthorized access to or to sabotage networks change frequently and may not be recognized until launched against a target, we may be unable to anticipate or implement adequate preventive measures against unauthorized access or sabotage. Consequently, unauthorized parties may overcome our encryption and security systems, and obtain access to data on our network. In addition, because we operate and control our network and our customers’ Internet connectivity, unauthorized access or sabotage of our network could result in damage to our network and to the computers or other devices used by our customers. An actual or perceived breach of network security, regardless of whether the breach is our fault, could harm public perception of the effectiveness of our security controls, adversely affect our ability to attract and retain customers, expose us to significant liability and adversely affect our business prospects. The delivery of our services could infringe on the intellectual property rights of others which may result in costly litigation, substantial damages and prohibit us from selling our services. Third parties may assert infringement or other intellectual property claims against us. We may have to pay substantial damages, including for past infringement if it is ultimately determined that our services infringe a third party’s proprietary rights. Further, we may be prohibited from selling or providing some of our services before we obtain additional licenses, which, if available at all, may require us to pay substantial royalties or licensing fees. Even if claims are determined to be without merit, defending a lawsuit takes significant time, may be expensive and may divert management’s attention from our other business concerns. Any public announcements related to litigation or interference proceedings initiated or threatened against us could cause our business to be harmed and our stock price to decline. Risks Related to Discontinued Operations We may incur additional charges in connection with our decision to exit the Shared Wireless infrastructure business, and any additional costs would adversely impact our cash flows. During the fourth quarter of 2015, we determined to exit the Shared Wireless infrastructure business and curtailed activity in our smaller markets. In connection with this action, we recognized charges in the fourth quarter of 2015 aggregating approximately $5,359,000, consisting of approximately $3,284,000 of estimated cost to settle our lease obligations, $1,618,000 to write-off network assets which could not be redeployed into the fixed wireless network and writing off $456,000 of deferred acquisition costs and security deposits which are not expected to be recovered. During the first quarter of 2016, we sold the majority of network locations in New York City, our largest market, to a major cable company.We also determined that we would not be able to sell the remaining network locations in New York City. As a result, the Company recognized charges totaling $1,585,319 in the first quarter of 2016 which included $453,403 representing the estimated cost to settle lease obligations, $528,364 to write off network assets which could not be redeployed into the fixed wireless network, $110,500 related to security deposits which are not expected to be recovered, and $493,052 related to the accelerated expensing of deferred acquisition costs. These costs were partially offset by a $1,244,284 reduction in the accrual for terminated lease obligations that was recorded in the fourth quarter of 2015. This reduction reflects the outcome of settlements negotiated in the first quarter of 2016 with certain landlords. We believe that we have recognized principally all of the costs required to exit this business but can provide no assurance that additional costs will not be incurred. Any additional costs would adversely impact our operating results and cash flows, and our stock price could decline. 21 Risks Relating to the Wireless Industry An economic or industry slowdown may materially and adversely affect our business. Slowdowns in the economy or in the wireless or broadband industry may impact demand for our services. Customers may reduce the amount of bandwidth that they purchase from us during economic downturns which will directly affect our revenues and operating results. An economic or industry slowdown may cause other businesses or industries to delay or abandon implementation of new systems and technologies, including wireless broadband services. Further, political uncertainties, including acts of terrorism and other unforeseen events, may impose additional risks upon and adversely affect the wireless or broadband industry generally, and our business, specifically. We operate in an evolving industry which makes it difficult to forecast our future prospects as our services may become obsolete and we may not be able to develop competitive products or services on a timely basis or at all. The broadband and wireless services industries are characterized by rapid technological change, competitive pricing, frequent new service introductions, and evolving industry standards and regulatory requirements. We believe that our success depends on our ability to anticipate and adapt to these challenges, and to offer competitive services on a timely basis. We face a number of difficulties and uncertainties such as: ● competition from service providers using more efficient, less expensive technologies including products not yet invented or developed; ● responding successfully to advances in competing technologies in a timely and cost-effective manner; ● migration toward standards-based technology which may require substantial capital expenditures; and ● existing, proposed or undeveloped technologies that may render our wireless broadband services less profitable or obsolete. As the services offered by us and our competitors develop, businesses and consumers may not accept our services as a commercially viable alternative to other means of delivering wireless broadband services. As a result, our services may become obsolete and we may be unable to develop competitive products or services on a timely basis, or at all. We are subject to extensive regulation that could limit or restrict our activities. Our business activities, including the acquisition, lease, maintenance and use of spectrum licenses, are extensively regulated by federal, state and local governmental authorities. A number of federal, state and local privacy, security, and consumer laws also apply to our business. These regulations and their application are subject to continuous change as new legislation, regulations or amendments to existing regulations are periodically implemented by governmental or regulatory authorities, including as a result of judicial interpretations of such laws and regulations. Current regulations directly affect the breadth of services we are able to offer and may impact the rates, terms and conditions of our services. Regulation of companies that offer competing services such as cable and DSL providers, and telecommunications carriers also affects our business. If we fail to comply with these regulations, we may be subject to penalties, both monetary and nonmonetary, which may adversely affect our financial condition and results of operations. On February 26, 2015, the FCC adopted an Open Internet order in which fixed and mobile broadband services is reclassified as telecommunications services governed by Title II of the Communications Act. This reclassification includes forbearance from applying many sections of the Communications Act and the FCC’s rules to broadband service providers. As part of the Title II reclassification, the FCC could adopt new regulations requiring broadband service providers to register and pay Universal Service Fund (“USF”) fees as well as submit to a significant amount of other common carrier regulations. 22 The Open Internet order also adopted rules prohibiting broadband service providers from: (1) blocking access to legal content, applications, services or non-harmful devices; (2) impairing or degrading lawful Internet traffic on the basis, content, applications or services; or (3) favoring certain Internet traffic over other traffic in exchange for consideration. Depending on how the Open Internet rules are implemented, the Open Internet order could limit our ability to manage customers’ use of our networks, thereby limiting our ability to prevent or address customers’ excessive bandwidth demands. To maintain the quality of our network and user experience, we may manage the bandwidth used by our customers’ applications, in part by restricting the types of applications that may be used over our network. The FCC Open Internet regulations may constrain our ability to employ bandwidth management practices. Excessive use of bandwidth-intensive applications would likely reduce the quality of our services for all customers. Such decline in the quality of our services could harm our business. The breach of a license or applicable law, even if accidentally, can result in the revocation, suspension, cancellation or reduction in the term of a license or the imposition of fines. In addition, regulatory authorities may grant new licenses to third parties, resulting in greater competition in territories where we already have rights to licensed spectrum. In order to promote competition, licenses may also require that third parties be granted access to our bandwidth, frequency capacity, facilities or services. We may not be able to obtain or retain any required license, and we may not be able to renew a license on favorable terms, or at all. Wireless broadband services may become subject to greater state or federal regulation in the future. The scope of the regulations that may apply to companies like us and the impact of such regulations on our competitive position are presently unknown and could be detrimental to our business and prospects. Risks Relating to Our Organization Our certificate of incorporation allows for our board of directors to create new series of preferred stock without further approval by our stockholders which could adversely affect the rights of the holders of our common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to such holders (i) the preferred right to our assets upon liquidation, (ii) the right to receive dividend payments before dividends are distributed to the holders of common stock and (iii) the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing common stockholders. Any of the actions described in the preceding paragraph could significantly adversely affect the investment made by holders of our common stock. Holders of common stock could potentially not receive dividends that they might otherwise have received. In addition, holders of our common stock could receive less proceeds in connection with any future sale of the Company, whether in liquidation or on any other basis. We are subject to extensive financial reporting and related requirements for which our accounting and other management systems and resources may not be adequately prepared. We are subject to reporting and other obligations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the requirements of Section 404 of the Sarbanes-Oxley Act. Section 404 requires us to conduct an annual management assessment of the effectiveness of our internal controls over financial reporting. These reporting and other obligations place significant demands on our management, administrative, operational and accounting resources. In order to maintain compliance with these requirements, we may need to (i) upgrade our systems, (ii) implement additional financial and management controls, reporting systems and procedures, (iii) implement an internal audit function, and (iv) hire additional accounting, internal audit and finance staff. If we are unable to accomplish these objectives in a timely and effective manner, our ability to comply with our financial reporting requirements and other rules that apply to reporting companies could be impaired. Any failure to maintain effective internal controls could have a negative impact on our ability to manage our business and on our stock price. 23 We may be at risk to accurately report financial results or detect fraud if we fail to maintain an effective system of internal controls. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the SEC adopted rules requiring public companies to include a report that contains an assessment by management on the Company’s internal control over financial reporting in their annual and quarterly reports on Form 10-K and 10-Q. While we are consistently working on improvements and conducting rigorous reviews of our internal controls over financial reporting, our independent auditors may interpret Section 404 requirements and apply related rules and regulations differently. If our independent auditors are not satisfied with our internal control over financial reporting or with the level at which it is documented, operated or reviewed, they may decline to accept management’s assessment and not provide an attestation report on our internal control over financial reporting. Additionally, if we are not able to meet all the requirements of Section 404 in a timely manner or with adequate compliance, we might be subject to sanctions or investigation by regulatory authorities such as the SEC. We cannot assure you that significant deficiencies or material weaknesses in our disclosure controls and internal control over financial reporting will not be identified in the future. Also, future changes in our accounting, financial reporting, and regulatory environment may create new areas of risk exposure. Failure to modify our existing control environment accordingly may impair our controls over financial reporting and cause our investors to lose confidence in the reliability of our financial reporting which may adversely affect our stock price. Risks Relating to Our Common Stock NASDAQ has informed us that it has determined to delist our common stock from The NASDAQ Capital Market and if we are not successful in appealing this determination, a delisting of our stock could make it more difficult for investors to sell their shares Our common stock was approved for listing on The NASDAQ Capital Market in May 2007 where it continues to be listed. The listing Rules (the “Rules”) of NASDAQ require the company to meet certain requirements. These continued listing standards include specific criteria, including: • a $1.00 minimum closing bid price; • stockholders’ equity of $2.5 million; • 500,000 shares of publicly-held common stock with a market value of at least $1 million; • 300 round-lot stockholders; and • compliance with NASDAQ’s corporate governance requirements, as well as additional or more stringent criteria that may be applied in the exercise of NASDAQ’s discretionary authority. On November 24, 2015, and as previously disclosed in a current report on Form 8-K filed on November 27, 2015, NASDAQ notified the Company that, based upon the closing bid price of our common stock for the 30 prior consecutive business days, we no longer satisfied the minimum $1.00 closing bid price requirement and provided a 180-day grace period through May 23, 2016 to regain compliance with that requirement. On May 17, 2016, and as previously disclosed in a current report on Form 8-K filed on May 23, 2016, NASDAQ notified us that we also no longer satisfied the minimum $2.5 million stockholders’ equity requirement. On July 7, 2016, we effected a 1 for 20 reverse split of our common stock which remedied the $1.00 closing bid price deficiency. On that same day, we met with NASDAQ representatives and presented a plan to comply with the minimum $2.5 million stockholders' equity requirement. On July 14, 2016, NASDAQ responded favorably to our plan and granted us until November 22, 2016 to comply with the stockholders' equity requirement. 24 We are diligently working to meet this remaining requirement for continued listing on NASDAQ. However, there is no assurance that we will be able to meet that requirement on or before November 22, 2016. If we are delisted and our common stock will trade, if at all, only on the over-the-counter market, such as the OTC Bulletin Board or OTCQX market, and then only if one or more registered broker-dealer market makers comply with quotation requirements.In addition, delisting of our common stock could depress our stock price, substantially limit liquidity of our common stock and materially adversely affect our ability to raise capital on terms acceptable to us, or at all. Finally, delisting of our common stock would likely result in our common stock becoming a “penny stock” under the Exchange Act.The principal result or effect of being designated a “penny stock” is that securities broker-dealers cannot recommend the shares but must trade it on an unsolicited basis. Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for shares that become subject to those penny stock rules. Under such circumstances, shareholders may find it more difficult to sell, or to obtain accurate quotations, for our common stock, and our common stock would become substantially less attractive to certain purchasers such as financial institutions, hedge funds and other similar investors. We could fail in future financing efforts or be delisted from The NASDAQ Capital Market if we fail to receive stockholder approval when needed. We are required under the NASDAQ rules to obtain stockholder approval for any issuance of additional equity securities that would comprise more than 20% of the total shares of our common stock outstanding before the issuance of such securities sold at a discount to the greater of book or market value in an offering that is not deemed to be a “public offering” by NASDAQ. Funding of our operations and potential acquisitions of assets may require issuance of additional equity securities that would comprise more than 20% of the total shares of our common stock outstanding, but we might not be successful in obtaining the required stockholder approval for such an issuance. We have a special meeting of shareholders scheduled for September 28, 2016 for the purpose of seeking such approval. If we are unable to obtain financing due to stockholder approval difficulties, such failure may have a material adverse effect on our ability to continue operations. Our common stock may be affected by limited trading volume and price fluctuations which could adversely impact the value of our common stock. While there has been relatively active trading in our common stock over the past twelve months, there can be no assurance that an active trading market in our common stock will be maintained. Our common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations which could adversely affect the market price of our common stock without regard to our operating performance. In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially. These fluctuations may also cause short sellers to periodically enter the market in the belief that we will have poor results in the future. We cannot predict the actions of market participants and, therefore, can offer no assurances that the market for our common stock will be stable or appreciate over time. 25 We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on an investment in our common stock is expected to be limited to an increase in the value of the common stock. We have never paid cash dividends on our common stock and do not anticipate doing so in the foreseeable future. The payment of dividends on our common stock will depend on our earnings, financial condition, and other business and economic factors as our board of directors may consider relevant. If we do not pay dividends, our common stock may be considered less valuable because a return on a shareholder’s investment will only occur if our stock price appreciates. We adopted a Rights Plan in 2010 which may discourage third parties from attempting to acquire control of our Company and have an adverse effect on the price of our common stock. In November 2010, we adopted a rights plan (the “Rights Plan”) and declared a dividend distribution of twenty preferred share purchase rights for each outstanding share of common stock as of the record date on November 14, 2010. Each right, when exercisable, entitles the registered holder to purchase one-hundredth (1/100th) of a share of Series A Preferred Stock, par value $0.001 per shares of the Company at a purchase price of $18 per one-hundredth (1/100th) of a share of the Series A Preferred Stock, subject to certain adjustments. The rights will generally separate from the common stock and become exercisable if any person or group acquires or announces a tender offer to acquire 15% or more of our outstanding common stock without the consent of our board of directors. Because the rights may substantially dilute the stock ownership of a person or group attempting to take us over without the approval of our board of directors, our Rights Plan could make it more difficult for a third party to acquire us (or a significant percentage of our outstanding capital stock) without first negotiating with our board of directors. In addition, we are governed by provisions of Delaware law that may prohibit large stockholders, in particular those owning 15% or more of our outstanding voting stock, from merging or combining with us. The provisions in our charter, bylaws, Rights Plan and under Delaware law related to the foregoing could discourage takeover attempts that our stockholders would otherwise favor, or otherwise reduce the price that investors might be willing to pay for our common stock in the future. Offers or availability for sale of a substantial number of shares of our common stock, including the [ ] shares registered for sale herein, may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market, including upon the expiration of any statutory holding period under Rule 144 or registration for resale, or issued upon the conversion of preferred stock, if any, or exercise of warrants, it could create a circumstance commonly referred to as an "overhang" and in anticipation of which the market price of our common stock could fall.As of the date of this prospectus, we currently have 1,175,714 shares underlying warrants that have been registered for resale pursuant to an effective registration statement on Form S-3 (File No. 212437). The existence of an overhang, whether or not sales have occurred or are occurring, also could make more difficult our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate.Further, a substantial number of shares of common stock are being offered by this prospectus, and we cannot predict if and when the purchasers may sell such shares in the public markets. In addition, we cannot predict the number of these shares that might be sold nor the effect that future sales of our shares of common stock would have on the market price of our shares of common stock. As of August 4, 2016, we have 4,546,395 shares of common stock issued and outstanding. Following the effectiveness of the registration statement of which this prospectus forms a part, an additional [ ] shares of common stock will be immediately available for resale. 26 CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS AND INDUSTRY DATA This prospectus contains forward-looking statements. Such forward-looking statements include those that express plans, anticipation, intent, contingency, goals, targets or future development and/or otherwise are not statements of historical fact. These forward-looking statements are based on our current expectations and projections about future events and they are subject to risks and uncertainties known and unknown that could cause actual results and developments to differ materially from those expressed or implied in such statements. In some cases, you can identify forward-looking statements by terminology, such as “expects”, “anticipates”, “intends”, “estimates”, “plans”, “potential”, “possible”, “probable”, “believes”, “seeks”, “may”, “will”, “should”, “could” or the negative of such terms or other similar expressions.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed in them.Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this prospectus. You should read this prospectus and the documents that we reference herein and therein and have filed as exhibits to the registration statement, of which this prospectus is part, completely and with the understanding that our actual future results may be materially different from what we expect.You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only. Because the risk factors referred to above could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any forward-looking statements.These risks and uncertainties, along with others, are described above under the heading “Risk Factors” beginning on page [ ] of this prospectus. Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for us to predict which factors will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. We qualify all of the information presented in this prospectus, and particularly our forward-looking statements, by these cautionary statements. 27 USEOFPROCEEDS We estimate that our net proceeds from the sale of the common stock offered pursuant to this prospectus will be approximately $million after deducting the placement agents’ fees and estimated offering expenses, based on an assumed public offering price of $per share and assuming we sell the maximum number of shares offered hereby. There is no minimum offering amount. Thus, we may continue to have significant debt obligations. We currently intend to use the net proceeds that we receive in this offering as follows: (i) $ million for working capital; (ii) $ million forprepayment of a portion of our outstanding debt to Melody Business Finance, LLC, of which $ will remain outstanding following such prepayment; and (iii) and the remainder for acquisitions and general corporate purposes. As of the date of this prospectus, we have not entered into a binding agreement with Melody Business Finance, LLC relating to repayment of the outstanding debt and there is no guarantee that we shall be able to enter into such an agreement on terms favorable to us or at all. 28 PRICE RANGEOF COMMON STOCK AND RELATED MATTERS Our common stock trades on The NASDAQ Capital Market under the symbol “TWER”. The following table sets forth the high and low sales prices for our common stock for each quarterly period within the three most recent fiscal years. All stock prices included in the following table are adjusted for the 1 for 20 reverse stock split effected on July 7, 2016. High Low Quarter ended March 31, 2016 $ 7.00 $ 2.40 Quarter ended June 30, 2016 7.20 2.80 Quarter ended March 31, 2015 51.00 32.40 Quarter ended June 30, 2015 45.80 34.40 Quarter ended September 30, 2015 43.00 20.40 Quarter ended December 31, 2015 22.00 5.60 Quarter ended March 31, 2014 67.20 46.00 Quarter ended June 30, 2014 49.80 29.00 Quarter ended September 30, 2014 41.20 25.60 Quarter ended December 31, 2014 39.00 21.20 Quarter ended March 31, 2013 77.00 44.60 Quarter ended June 30, 2013 53.40 41.60 Quarter ended September 30, 2013 63.60 44.20 Quarter ended December 31, 2013 59.20 43.60 As of August 22, 2016 there were 35 stockholders of record of our common stock. 29 Performance Graph On May 31, 2007, our shares of common stock began trading on the NASDAQ Capital Market. The chart below compares the annual percentage change in the cumulative total return on our common stock with the NASDAQ Capital Market Composite Index and the NASDAQ Telecom Index. The chart shows the value as of December 31, 2015, of $100 invested on May 31, 2007, the day our common stock was first publicly traded on the NASDAQ Capital Market, in our common stock, the NASDAQ Capital Market Composite Index and the NASDAQ Telecom Index. The stock price performance below is not necessarily indicative of future performance. All stock prices included in the following table are adjusted for the 1 for 20 reverse stock split effected on July 7, 2016. 12/10 12/11 12/12 12/13 12/14 12/15 Towerstream Corp. $ NASDAQ Composite NASDAQ Telecommunications NASDAQ Capital Market Composite 30 EQUITY COMPENSATION PLAN INFORMATION As of December 31, 2015, securities issued and securities available for future issuance under our 2008 Non-Employee Directors Compensation Plan, our 2007 Equity Compensation Plan and our 2007 Incentive Stock Plan were as follows: Plan category Number of Securities to be Issued upon Exercise of Outstanding Options, Warrants and Rights (#) Weighted- Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (#) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - $ - - Total $ DIVIDEND POLICY We have never paid our stockholders cash dividends, and we do not anticipate paying any cash dividends in the foreseeable future as we intend to retain any earnings for use in our business. Any future determination to pay dividends will be at the discretion of our board of directors. 31 DILUTION If you invest in our common stock, your interest will be immediately and substantially diluted to the extent of the difference between the public offering price per share of our common stock and the pro forma net tangible book value per share of our common stock after giving effect to this offering. Our pro forma net tangible book value as of June 30, 2016 was $(11,384,264) or $(2.43) per share of common stock, based upon 4,675,795 shares outstanding, after giving effect to issuances of common stock fromJuly 1, 2016 through and immediately prior to the date of this offering. After giving effect to the sale of theshares in this offering at the assumed public offering price of $ per share, at June 30, 2016, after deducting placement agents' fees and commissions and other estimated offering expenses payable by us, our pro forma as adjusted net tangible book value atthat datewould have been approximately $, or $per share. This represents an immediate increase in pro forma net tangible book value of approximately $per share to our existing stockholders, and an immediate dilution of $ per share to investors purchasingshares in the offering. Dilution in pro forma net tangible book value per share represents the difference between the amount per share paid by purchasers of our common stock in this offering and the pro forma net tangible book value per share of our common stock immediately after this offering. The following table illustrates the per share dilution to investors purchasing shares in the offering: Assumed public offering price per share $ Pro forma net tangible book value per share as of June 30, 2016 $ Increase in net tangible book value per share attributable to this offering Pro forma as adjusted net tangible book value per share after this offering Dilution in pro forma net tangible book value per share to new investors To the extent that outstanding options or warrants are exercised, or restricted stock units vest and settle, investors purchasing our common stock will experience further dilution. In addition, we may choose to raise additional capital due to market conditions or strategic considerations even if we believe we have sufficient funds for our current or future operating plans. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of these securities could result in further dilution to our stockholders. 32 CAPITALIZATION The following table sets forth our capitalization as of June 30, 2016: ● on an actual basis; ● on a pro forma basis to give effect to (i) the issuance of common stock from June 30, 2016 through and immediately prior to the date of this prospectus and (ii) the 1 for 20 reverse stock split effected on July 7, 2016; and ● on a pro forma, as adjusted basis to give effect to (i) the issuance of common stock fromJune 30, 2016 through and immediately prior to the date of this prospectus, (ii) the 1 for 20 reverse stock split effected on July 7, 2016, and (iii) the sale of theshares in this offering at the assumed public offering price of $ per share, after deducting placement agents' fees and commissions and other estimated offering expenses payable by us. You should consider this table in conjunction with “Use of Proceeds”, “Description of Securities” and our financial statements and the notes to those financial statements included elsewhere in this prospectus. As of June 30, 2016 Reported Pro Forma Pro Forma Pro Forma Pro Forma Adjustment As Adjusted Adjustment As Adjusted For This For This Offering Offering Long-term debt, net of debt discount and deferred financing costs of $2,868,708 34,627,096 34,627,096 X (2) 34,627,096 Stockholders equity (deficit): Preferred stock, par value $0.001; 5,000,000 shares authorized, 350,000 shares designated as Preferred Series A and 892,857 shares designated as Preferred Series B; None issued or outstanding as of June 30, 2016 or for the "Pro Forma As Adjusted" or the "Pro Forma As Adjusted For This Offering" - - - Common stock, par value $0.001; 200,000,000 shares authorized; 4,102,577 shares issued and outstanding as of June 30, 2016; 4,675,795 shares issued and outstanding as of "Pro Forma As Adjusted"; 00,000,000 shares issued and outstanding as of "Pro Forma As Adjusted For This Offering" 4,103 446 (1) 4,549 X (2) 4,549 Additional paid-in capital 161,466,749 1,249,554 (1) 162,716,303 X (2) 162,716,303 Accumulated deficit (167,942,579 ) (167,942,579 ) (167,942,579 ) Total stockholders equity (deficit) (6,471,727 ) (5,221,727 ) (5,221,727 ) Total capitalization $ 28,155,369 $ 29,405,369 $ 29,405,369 Pro Forma Adjustments: 1) Effect of the issuance of 892,857 Preferred Series B shares on July 7, 2016 for $1,250,000 which was subsequently completely converted into 446,420 common shares (Amount of shares adjusted for the reverse stock split on July 7, 2016) 2) To be determined 33 SELECTED CONSOLIDATED FINANCIAL DATA The following table includes (i) consolidated statement of operations data for the years ended December 31, 2013, 2014, and 2015 and the three and six months ended June 30, 2015 and 2016 and (ii) summary consolidated balance sheet data as of December 31, 2014 and 2015 and June 30, 2016 (unaudited), derived from our audited and unaudited consolidated financial statements and related notes included elsewhere in this prospectus. This table also includes (i) consolidated statement of operations data for the years ended December 31, 2011 and 2012 and (ii) summary consolidated balance sheet data as of December 31, 2011, 2012, and 2013 and June 30, 2015 (unaudited), derived from our audited and unaudited consolidated financial statements which are not included in this prospectus. Our financial statements are prepared and presented in accordance with generally accepted accounting principles in the United States. The results indicated below are not necessarily indicative of our future performance. Certain operating expenses in these financial statements have been reclassified to conform to the presentation in the current condensed consolidated financial statements. These reclassifications had no impact upon the previously reported net losses. You should read this information together with the sections entitled “Capitalization”, “Management’s Discussion and Analysis of Financial Conditionand Results of Operations” and our consolidated financial statements and related notes included elsewhere in this prospectus. Years Ended December 31, Three Months Ended June 30, Six Months Ended June 30, 2011 2012 2013 2014 2015 2015 2016 2015 2016 (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ 26,494,737 $ 32,279,430 $ 31,892,584 $ 29,936,181 $ 27,905,023 $ 7,030,907 $ 6,872,342 $ 14,203,374 $ 13,606,432 Operating expenses 35,659,265 53,025,096 41,672,671 39,217,413 40,494,997 10,014,563 9,947,003 20,183,476 20,335,468 Operating Loss (9,164,528 ) (20,745,666 ) (9,780,087 ) (9,281,232 ) (12,589,974 ) (2,983,656 ) (3,074,661 ) (5,980,102 ) (6,729,036 ) Other income (expense): Interest, net 35,486 (63,714 ) (217,741 ) (1,672,846 ) (6,652,786 ) (1,670,428 ) (1,588,291 ) (3,334,692 ) (3,195,411 ) Gain on business acquisitions 2,231,534 (40,079 ) 1,004,099 - Other (9,581 ) (13,860 ) - Total other income 2,257,439 (117,653 ) 786,358 (1,672,846 ) (6,652,786 ) (1,670,428 ) (1,588,291 ) (3,334,692 ) (3,195,411 ) Loss before income taxes (6,907,089 ) (20,863,319 ) (8,993,730 ) (10,954,078 ) (19,242,760 ) (4,654,084 ) (4,662,952 ) (9,314,794 ) (9,924,447 ) (Provision for) benefit from income taxes (118,018 ) (126,256 ) (78,531 ) (78,532 ) 37,562 - Loss from continuing operations (7,025,107 ) (20,989,575 ) (9,072,261 ) (11,032,610 ) (19,205,198 ) (4,654,084 ) (4,662,952 ) (9,314,794 ) (9,924,447 ) Loss from discontinued operations - - (15,703,028 ) (16,559,140 ) (21,277,604 ) (4,196,727 ) (67,576 ) (8,459,083 ) (1,799,401 ) Net Loss $ (7,025,107 ) $ (20,989,575 ) $ (24,775,289 ) $ (27,591,750 ) $ (40,482,802 ) $ (8,850,811 ) $ (4,730,528 ) $ (17,773,877 ) $ (11,723,848 ) Net loss per share - Basic and diluted Continuing operations $ (2.96 ) $ (7.71 ) $ (2.78 ) $ (3.30 ) $ (5.65 ) $ (1.39 ) $ (1.36 ) $ (2.79 ) $ (2.93 ) Discontinued operations - - (4.82 ) (4.96 ) (6.26 ) (1.26 ) (0.02 ) (2.54 ) (0.53 ) Total net loss per share $ (2.96 ) $ (7.71 ) $ (7.60 ) $ (8.26 ) $ (11.92 ) $ (2.65 ) $ (1.38 ) $ (5.33 ) $ (3.46 ) Weighted average common shares outstanding 2,375,293 2,721,709 3,259,066 3,340,188 3,396,583 3,336,219 3,432,384 3,334,539 3,387,462 As of December 31, As of June 30, 2011 2012 2013 2014 2015 2015 2016 (unaudited) (unaudited) Cash and cash equivalents $ 44,672,587 $ 15,152,226 $ 28,181,531 $ 38,027,509 $ 15,116,531 $ 26,117,134 $ 9,977,495 Working capital $ 40,231,504 $ 7,399,143 $ 23,697,158 $ 35,067,152 $ 13,506,611 $ 22,639,193 $ 4,530,584 Total assets $ 83,636,896 $ 67,109,714 $ 74,917,467 $ 82,321,838 $ 47,029,839 $ 67,185,429 $ 36,479,402 Non-current debt and other liabilities $ 835,859 $ 2,688,775 $ 2,802,018 $ 35,162,108 $ 35,527,976 $ 36,746,278 $ 36,099,368 Stockholders’ equity (deficit) $ 77,144,910 $ 57,803,908 $ 66,093,941 $ 41,962,027 $ 2,545,687 $ 24,631,751 $ (6,471,727 ) 34 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of financial condition and results of operations should be read together with our financial statements and accompanying notes appearing elsewhere in this Prospectus. This Management’s Discussion and Analysis contains forward-looking statements that involve risks and uncertainties. Please see “Forward-Looking Statements” set forth in the beginning of this Prospectus, and see “Risk Factors” beginning on page 13 for a discussion of certain risk factors applicable to our business, financial condition, and results of operations. Operating results are not necessarily indicative of results that may occur in future periods. Non-GAAP Measures and Reconciliations to GAAP Measures We prepare our financial statements in accordance with generally accepted accounting principles (“GAAP”). We use certain Non-GAAP measures to monitor our business performance. These Non-GAAP measures are not recognized under GAAP. Accordingly, investors are cautioned about using or relying on these measures as alternatives to recognized GAAP measures. Our methods of calculating these measures may not be comparable to similar measures presented by other companies. Characteristics of Revenues and Expenses Infrastructure and access expenses relate directly to maintaining our network and providing connectivity to our customers. Infrastructure primarily relates to our Points-of-Presence ("PoPs") where we install a substantial amount of equipment, mostly on the roof, which we utilize to connect numerous customers to the internet. We enter into long term lease agreements to maintain our equipment on these PoPs and these rent payments comprise the majority of our infrastructure and access costs. Access expenses primarily consist of bandwidth connectivity agreements that we enter into with national service providers. Network operations costs relate to the daily operations of our network and ensuring that our customers have connectivity within the terms of our service level agreement. We have employees based in our largest markets who are dedicated to ensuring that our network operates effectively on a daily basis. Other employees monitor network operations from our network operating center which is located at our corporate headquarters. Payroll comprises approximately 55 to 60% of network operations costs. Information technology systems and support comprises approximately 20 to 25% of network operations costs. Customer support costs relate to our continuing communications with customers regarding their service level agreement. Payroll comprises approximately 75 to 80% of customer support costs. Other costs include travel expenses to service customer locations, shipping, troubleshooting, and facilities related expenses. Sales and marketing expenses primarily consist of the salaries, benefits, travel and other costs of our sales and marketing teams, as well as marketing initiatives and business development expenses. General and administrative expenses include costs attributable to corporate overhead and the overall support of our operations. Salaries and other related payroll costs for executive management and finance personnel are included in this category. Other costs include accounting, legal and other professional services, and other general operating expenses. Overview – Fixed Wireless We provide fixed wireless broadband services to commercial customers and deliver access over a wireless network transmitting over both regulated and unregulated radio spectrum. Our service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. We currently provide service to business customers in twelve metropolitan markets. 35 As of March 31, 2016, we operated in twelve metropolitan markets consisting of New York, Boston, Los Angeles, Chicago, San Francisco, Miami, Seattle, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. Although we provide services in multiple markets, these operations have been aggregated into one reportable segment based on the similar economic characteristics among all markets, including the nature of the services provided and the type of customers purchasing such services. The markets were launched at different times, and as a result, may have different operating metrics based on their size and stage of maturation. We incur significant up-front costs in order to establish a network presence in a new market. These costs include building PoPs and network costs. Other material costs include hiring and training sales and marketing personnel who will be dedicated to securing customers in that market. Once we have established a network presence in a new market, we are capable of servicing a significant number of customers. The rate of customer additions varies from market to market, and we are unable to predict how many customers will be added in a market during any specific period. Overview - Shared Wireless Infrastructure In January 2013, the Company incorporated a wholly-owned subsidiary, Hetnets Tower Corporation (“Hetnets”), to operate a new business designed to leverage its fixed wireless network in urban markets to provide other wireless technology solutions and services. Hetnets built a carrier-class network which offered a shared wireless infrastructure platform, primarily for (i) co-location of customer owned antenna and related equipment and (ii) Wi-Fi access and offloading. The Company referred to this as its “Shared Wireless Infrastructure” or “Shared Wireless” business. During the fourth quarter of 2015, the Company determined to exit this business and curtailed activities in its smaller markets. The remaining network, located in New York City (or “NYC”), was the largest and had a lease access contract with a major cable company. As a result, the Company explored opportunities during the fourth quarter of 2015 and continuing into the first quarter of 2016 to sell the New York City network. On March 9, 2016, the Company completed a sale and transfer of certain assets pursuant to an Asset Purchase Agreement (the "Agreement") with a large cable company (the "Buyer"). Under the terms of the Agreement, the Buyer assumed certain rooftop leases and acquired ownership of and the right to operate the Wi-Fi access point and related equipment associated with such leases. The Company retained ownership of all backhaul and related equipment, and the parties entered into an agreement under which the Company provides backhaul services to the Buyer. The agreement is for a three-year period with two, one year renewals and is cancellable by the Buyer on sixty days’ notice. During the first quarter of 2016, the Company determined that it would not be able to sell the remainder of the New York City network, and accordingly, all remaining assets are being redeployed into the fixed wireless network or written off. The operating results and cash flows for Hetnets have been reclassified and presented as discontinued operating results for all periods presented in these condensed consolidated financial statements. Reverse Stock Split On May 2, 2016, our stockholders approved authorization for our board of directors to effectuate a reverse split in the ratio range of 1 for 5 to 1 for 25. Our board of directors subsequently approved a reverse split of 1 for 20 (the “Reverse Split”), and on July 5, 2016, the Company filed a certificate of amendment to its Certificate of Incorporation with the Secretary of State of the State of Delaware in order to effectuate the Reverse Split on July 7, 2016. Year Ended December 31,2015 Compared to Year Ended December 31,2014 Continuing Operations – Fixed Wireless Revenues.
